DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 24 has been added. Claims 2, 6, 10, 12, and 17 have been canceled. Claims 1, 3-5, 7-9, 11, 13-16, and 18-24 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, no evidence has been presented regarding impermissible hindsight reasoning. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 depend on claims which have been canceled. For the purposes of examination it’s assumed they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11, 13-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0074184 A1) hereinafter Kim, Furukawa (JP2015117581A) hereinafter Furukawa, Lee (US 2014/0165958 A1) hereinafter Lee, and Anderson (US 2018/0258835 A1) hereinafter Anderson.
Claim 1:
Kim discloses cylinder head of an internal combustion engine, comprising: at least one spark plug having at least one earth electrode configured and arranged to form an ignition spark, and [Fig. 3, Item 206, 302; Para. 0038] a precombustion chamber component configured and arranged to accommodate the spark plug  and forms a precombustion chamber [300, 310] a fuel channel which leads into the precombustion chamber and is arranged in the precombustion chamber component, wherein a flow axis (S) of the fuel channel at an outlet is oriented in the direction of the earth electrode, so that substantially the entire fuel flow (B) flows to the earth electrode [314, the channel is directed towards the electrode].
Kim doesn’t explicitly disclose wherein an axis of rotation (D) of the spark plug has an offset (x) with respect to an axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g)  wherein the flow axis (S) in the region of the outlet is arranged substantially normal to an axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is substantially normal to the axis (A) of the precombustion chamber, and
However, Furukawa does disclose wherein an axis of rotation (D) of the spark plug has an offset (x) with respect to an axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g).  [Para. 0040]
Further, Lee discloses wherein the flow axis (S) in the region of the outlet is arranged substantially normal to an axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is substantially normal to the axis (A) of the precombustion chamber [Fig. 2, Item 1121].
Finally, Anderson discloses a fuel valve is arranged in the precombustion chamber component inclined with respect to a straight line parallel to the axis (A) of the precombustion chamber. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim with the sparkplug orientation of Furukawa to prevent the occurrence of uneven combustion in the sub chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim and Furukawa with the flow axis of Lee to spray fuel directly towards the spark plug and reduce back flow through the fuel passage to prevent valve sticking [Para. 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim, Furukawa, and Lee with the fuel valve arrangement of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].
Claim 3:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the fuel channel  is curved in at least one direction. [314]
Claim 4:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein an axis of rotation (D) of the spark plug and the flow axis (S) of the fuel channel lie substantially in one plane (F), and in that the flow axis (S) is curved substantially in this plane (F). [Fig. 3, Items 302, 314; the cross-section of figure 3 represents the plane]
Claim 5:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the curvature of the fuel channel  encloses an angle (δ) between 80 degrees and 160 degrees.
However, Lee does disclose wherein the curvature of the fuel channel  encloses an angle (δ) between 80 degrees and 160 degrees. [Fig. 2, Item 1121]
Claim 7:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (β) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees.
However, Lee does disclose wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (β) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees. [Fig. 2, Item 1121]
Claim 8:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the outlet is arranged with the flow axis (S) at the level of the earth electrode along the axis (A) of the precombustion chamber. [Fig. 3, Items 302, 314; both occur at the top surface of the prechamber]
Claim 9:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the precombustion chamber component includes a precombustion chamber shell that forms the precombustion chamber, and [Fig. 3, Items 308, 310] a sleeve around the spark plug, wherein the precombustion chamber shell and the sleeve  are each formed integrally and/or are connected to one another. [Fig. 3, Items 300, 302, 330, 332]
Claim 11:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the flow axis of the fuel channel in a region of the fuel channel adjacent to the fuel valve substantially corresponds to the axis of rotation of the fuel valve.
However, Anderson does disclose wherein the flow axis of the fuel channel in a region of the fuel channel adjacent to the fuel valve substantially corresponds to the axis of rotation of the fuel valve. [Fig. 5, Items 36, 44; Para. 0042]
Claim 13:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the offset (x) lies in the plane (F) and the earth electrode is arranged facing away from the fuel channel by the offset (x) with respect to the axis (A) of the precombustion chamber.
However, Furukawa does disclose wherein the offset (x) lies in the plane (F) and the earth electrode is arranged facing away from the fuel channel by the offset (x) with respect to the axis (A) of the precombustion chamber. [Para. 0040]
Claim 14:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein an axis of rotation (D) of the spark plug has an angle (a) with respect to the axis (A) of the precombustion chamber which is between 0 degrees and 30 degrees. [Fig. 3, Items 300, 302, there is no angle offset so it is therefore 0 degrees]
Claim 15:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the fuel channel is formed by a tubular recess along the flow axis (S) within the precombustion chamber component, so that the recess of the fuel channel is surrounded radially around the flow axis (S) by material of the precombustion chamber component. [Fig. 3, the conduit 314 is formed within the prechamber body 300]
Claim 16:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses an internal combustion engine. [Fig. 3, Item 104]
Claim 18:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the cutting of the spark plug thread for the spark plug in the precombustion chamber component is carried out in such a way that an earth electrode is arranged in a defined position with respect to the fuel channel  after the screwing-in process. [Fig. 3, Items 302, 314; the spark plug is held within a defined position relative to the fuel channel; Para. 0050]
Claim 19:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim also discloses wherein the internal combustion engine is formed as a gas engine. [Para. 0038]
Claim 20:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 10% of the greatest precombustion chamber diameter (g).  
However, Furukawa does disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 10% of the greatest precombustion chamber diameter (g).  [Para. 0040]
Claim 21:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 8% of the greatest precombustion chamber diameter (g).  
However, Furukawa does disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is between 0% and 8% of the greatest precombustion chamber diameter (g).  [Para. 0040]
Claim 22:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is less than 7% of the greatest precombustion chamber diameter (g).
However, Furukawa does disclose wherein the offset between the axis of rotation (D) of the spark plug and the axis (A) of the precombustion chamber is less than 7% of the greatest precombustion chamber diameter (g). [Para. 0040]
Claim 23:
Kim, Furukawa, Lee, and Anderson, as shown in the rejection above disclose all the limitations of claim 1.
Kim doesn’t explicitly disclose wherein the inclination corresponds to an angle (y) between -10° and +35°, excluding 0 degrees.
However, Anderson does disclose wherein the inclination corresponds to an angle (y) between -10° and +35°, excluding 0 degrees. [Fig. 5, Items 36, 44; Para. 0042]
Claim 24:
Kim discloses cylinder head of an internal combustion engine comprising: at least one spark plug having at least one earth electrode configured and arranged to form an ignition spark, and [Fig. 3, Item 206, 302; Para. 0038] a precombustion chamber component configured and arranged to accommodate the spark plug and forms a precombustion chamber, and [300, 310] a fuel channel which leads into the precombustion chamber and is arranged in the precombustion chamber component, wherein a flow axis (S) of the fuel channel at an outlet is oriented in the direction of the earth electrode, so that substantially the entire fuel flow (B) flows to the earth electrode [314, the channel is directed towards the electrode].
Kim doesn’t explicitly disclose wherein an axis of rotation (D) of the spark plug has an offset (x) with respect to an axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g), wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (ρ) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees, and a fuel valve is arranged in the precombustion chamber component inclined with respect to a straight line parallel to the axis (A) of the precombustion chamber.
However, Furukawa discloses wherein an axis of rotation (D) of the spark plug has an offset (x) with respect to an axis (A) of the precombustion chamber, and the offset (x) is between 0 and 15% of the greatest precombustion chamber diameter (g) [Para. 0040].
Lee discloses wherein the flow axis (S) in the region of the outlet is inclined substantially by an angle (β) with respect to a normal plane through the axis (A) of the precombustion chamber, so that the incident flow of the ignition spark is inclined substantially by an angle (ρ) with respect to the normal plane through the axis (A) of the precombustion chamber, wherein the angle (β) is between 0 degrees and 30 degrees [Fig. 2, Item 1121].
Anderson discloses a fuel valve is arranged in the precombustion chamber component inclined with respect to a straight line parallel to the axis (A) of the precombustion chamber. [Fig. 5, Items 36, 44; Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim with the sparkplug orientation of Furukawa to prevent the occurrence of uneven combustion in the sub chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim and Furukawa with the flow axis of Lee to spray fuel directly towards the spark plug and reduce back flow through the fuel passage to prevent valve sticking [Para. 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylinder head of Kim, Furukawa, and Lee with the fuel valve arrangement of Anderson to reduce packaging space in the cylinder head pre-chamber [Para. 0027, Fig. 5].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747